This is a habeas corpus proceeding brought by Ben E. Pederson while an inmate of the Montana state prison where he was received August 29, 1951, to serve a term of five years for having committed the crime of forgery, to the commission whereof he pleaded guilty in the district court of Cascade County, Montana, where sentence was pronounced August 27, 1951.
It now appears that since so petitioning this court for relief, Pederson was and has been released from custody and discharged from the state’s prison after having served two years, ten months and twenty-one days therein receiving and being credited with “good time” allowance. Accordingly the writ is denied and the proceeding is dismissed.